        Case 1:18-cv-10225-MLW Document 503 Filed 03/25/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )
                                                )
Individually and on behalf of all others        )
similarly situated,                             )
                                                )   No. 1:18-cv-10225-MLW
               Plaintiffs-Petitioners,          )
                                                )
       v.                                       )
                                                )
KIRSTJEN M. NIELSEN, et al.,                    )
                                                )
               Defendants-Respondents.          )
                                                )

   RESPONDENTS’ OPPOSITION TO PETITIONERS’ MOTION FOR IMMEDIATE
                 INTERIM RELEASE OF CLASS MEMBER

       Missing from Petitioners’ request for release is any colorable argument that Mr.

Aguasviva’s detention is contrary to the Constitution or laws of the United States due to the

Coronavirus Disease 2019 (“COVID-19”). Petitioners’ motion fails to make any specific

allegations about any of the protocols U.S. Immigration and Customs Enforcement (“ICE”) has

implemented to protect those in its care and custody from COVID-19. Instead, Petitioners claim

that “extraordinary circumstances” justify Mr. Aguasviva’s release. ECF No. 500 at 4. However,

the Court’s role is only to decide whether the detention comports with the Constitution and laws

of the United States. Mr. Aguasviva’s detention is lawful and therefore this Court must deny

Petitioners’ motion.

       Petitioners’ entire motion rests on the fact that a single corrections officer at the Plymouth

County House of Corrections has tested positive for COVID-19. They allege that this constitutes

“extraordinary circumstances” that dictate Mr. Aguasviva’s release. ECF No. 500 at 4 (citing
        Case 1:18-cv-10225-MLW Document 503 Filed 03/25/20 Page 2 of 5



Healy v. Spencer, 406 F. Supp.2d 129 (D. Mass. 2005)). However, to the extent this Court finds

this non-binding case persuasive, Petitioners misapply the standard. In Healy, the Court held that

extraordinary circumstances warranted release of the petitioner based on (1) the strength of

Petitioners’ claim that his underlying detention was unconstitutional, (2) “the absence of any flight

or risk to the community,” and (3) weakness of the countervailing arguments. Healy, 406 F.

Supp.2d at 130. Mr. Aguasviva fails to meet this standard. As explained in Respondents’

opposition to Petitioners’ motion for a stay of removal, Mr. Aguasviva is not likely to succeed on

the merits of his claim that he is entitled to release and an injunction staying his removal. ECF

Nos. 489, 498. Further, ICE does reasonably believe that Mr. Aguasviva is a flight risk. ECF No.

489-1 at ¶ 35.

       Respondents’ countervailing arguments against release are also persuasive. Respondents

have an interest in detaining Mr. Aguasviva for the purpose of removal and Respondents will be

able to remove Mr. Aguasviva shortly after this Court lifts the stay on his removal. Therefore, Mr.

Aguasviva is likely to be removed in the reasonably foreseeable future and his detention is lawful

under 8 U.S.C. § 1231(a)(6). Zadvydas v. Davis, 533 U.S. 678 (2001). The COVID-19 pandemic

alone is not enough to make his detention unlawful especially given that Petitioners have not allege

– nor could they – that Respondents are unprepared to respond to any spread of COVID-19 within

the detained population. Indeed, Respondents have responded to the threat posed by COVID-19 in

facilities where aliens are detained across the country. 1 See Exhibit A.




1
 Respondents have attached declarations from other cases where individuals are seeking release
due to COVID-19. Undersigned counsel has been informed that Respondents are preparing a
declaration that details the steps Respondents have taken to protect the detained population at
Plymouth County House of Corrections, but as of the time of this filing, the declaration was not
complete. Respondents intend to file this declaration as soon as possible but no later than 8:00 am
on March 26, 2020.
                                                 2
         Case 1:18-cv-10225-MLW Document 503 Filed 03/25/20 Page 3 of 5



       Moreover, Plymouth County has also taken special precautions to protect detainees in their

facilities. See Exhibit B, Affidavit of Plymouth County Sheriff Joseph D. McDonald. The

Plymouth County Correctional Facility is operated by the Plymouth County Sheriff’s Department

(the “Department”). Id. ¶ 2. To provide for the safety and health of its inmates and detained

individuals, the Department maintains a full-time medical staff, which is on duty 24-7 and

contracts with a vendor to provide an onsite physician. . Id. ¶ 3. Additionally, the Department has

contacts with hospitals throughout the greater Boston area to provide specialty or advanced care

as needed, including Beth Israel Deaconess Plymouth community hospital, which is located within

one mile of the Facility. Id. The Department has taken special precautions to protect inmates and

staff from exposure to the Coronavirus, including the following: 1) beginning in February, the

Department enhanced its inmate intake procedure to obtain additional information about travel and

exposure to illness; 2) the Department has adopted treatment and detection practices consistent

with guidelines from the Center for Disease Controls (“CDC”) and Department of Public Health

(“DPH”); 3) the Department’s health services administrator is in frequent contact with DPH and

consults them on the challenges facing the Department; 4) the Department suspended visits by

friends, families, and volunteers; 5) the Department restricted attorney visits to non-contact; 6) the

Department has kept non-essential staff from entering the Facility, consistent with the governor's

order for executive staff; 7) the Department has ceased inmate assignments to the farm operation,

community work crew, and other work details outside the Facility; 8) the Department has

eliminated unnecessary movement within the Facility; 9) the Department established a housing

unit for newly admitted inmates and inmates who leave and return to the Facility, to monitor for

signs and symptoms of the virus; 10) inmates remain in the unit until they clear the incubation

period; 11) the Department has worked with Massachusetts Court officials to limit travel outside

                                                  3
            Case 1:18-cv-10225-MLW Document 503 Filed 03/25/20 Page 4 of 5



the Facility by conducting hearings by videoconference and telephone, greatly reducing travel to

and from the Facility and resulting potential exposure; 12) the Department has changed recreation

and meal schedules to provide more space in the dayrooms; 13) the Department maintains an

aggressive cleaning schedule for the housing units and conducts daily sanitation of transportation

vans; the Department has educated staff and inmates on sanitation practices and proper social

distancing. Id. ¶ 4. Currently, the Facility is well below maximum capacity, affording the

Department flexibility in making housing assignments that provide more space for the inmates.

Id. ¶ 5.

           As a result, Petitioners cannot meet their burden to establish that either “extraordinary

circumstances” or the Constitution and laws of the United States require Mr. Aguasviva’s release. 2

Accordingly, the Court should deny their motion for immediate interim release.




2
 Petitioners also cite to a recent Ninth Circuit decision releasing a detained alien due to COVID-
19 concerns. ECF No. 500 at 2 (citing Xochihua-Jaimes v. Barr, No. 18-71460, Order, ECF No.
53, at 1 (9th Cir. March 23, 2020)). However, this decision seemingly conflicts with prior Ninth
Circuit case that suggests that the Court lacks sua sponte authority to release a detained alien. See
Aguilar-Ramos v. Holder, 594 F.3d 701, 704 n3 (9th Cir. 2010) (“[W]e are not convinces that we
have authority to sua sponte release Aguilar. . .”).
                                                  4
        Case 1:18-cv-10225-MLW Document 503 Filed 03/25/20 Page 5 of 5



           Respectfully submitted this 25th day of March, 2020.


JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

J. MAX WEINTRAUB
Senior Litigation Counsel

/s/Mary L. Larakers
MARY L. LARAKERS
(Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov




                               CERTIFICATE OF SERVICE

        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.



                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: March 25, 2020                               Trial Attorney




                                               5
